Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 1 of 7



                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     Case No. 4:95-cr-00142-2
                                        )
RICARDO RIOJAS,                         )
                                        )
      Defendant.                        )

RENEWED MOTION FOR REDUCTION OF SENTENCE PURSUANT
              TO 18 U.S.C. § 3582(c)(1)(A)

      Ricardo Riojas (“Riojas”), by and through the undersigned counsel,

respectfully submits this Renewed Motion for Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A). In support thereof, Riojas offers the

following:

      On June 28, 2019, Riojas filed a Motion for Reduction of Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A) based on his deteriorating health and

extraordinary and compelling circumstances. (Docket Entry “DE” 6443). On

February 21, 2020, the Court entered an Order denying Riojas’ motion

without prejudice “should the circumstances (including Riojas’ medical

situation) change.” (DE 6451). Over the past two months, circumstances have

changed in a severe and unprecedented way.
    Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 2 of 7



         As of April 13, 2020, the Center for Disease Control reports a total of

554,849 individuals who have tested positive for the novel COVID-19 virus,

with a total of 21,942 deaths.1 As expected, the virus has now spread

throughout the U.S. Prison system, including the Federal Bureau of Prisons

(“BOP”). As of April 13, 2020, the BOP has reported 388 federal inmates and

201 BOP staff who have confirmed positive test results for COVID-19

nationwide. Thus far, there have been 13 federal inmate deaths due to

COVID-19.2

         Just days ago, Congress found that the BOP is not equipped with

appropriate virus testing kits or sufficient protective equipment:

         (1) PERSONAL PROTECTIVE EQUIPMENT AND TEST KITS.–

                (A) FINDINGS.–Congress finds the following:

                (i) There is an urgent need for personal protective equipment
                and test kits to the Bureau based on the density of the inmate
                population, the high traffic, the high volume of inmates, the
                high rate of turnover of inmates and personnel, and the number
                of high-security areas, within the facilities of the Bureau.

                (ii) The inability of the Bureau to secure the purchase of
                infectious disease personal protective equipment and related
                supplies now and in the future is a vulnerability.

                (iii) The Bureau is currently competing in in and engaging the
                same landscape of vendors as all other Federal agencies and
                private entities.

                (iv) The ability of the Bureau to purchase needed equipment and
                supplies is currently subject to an individual manufacturer’s

1   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
2
    https://www.bop.gov/coronavirus/



                                         2
    Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 3 of 7



               specific recognition of the Bureau as a priority and subsequent
               allocation of the inventory of manufacturer to the Bureau.

CARES Act, 116 P.L. 136 (2020). And because of the strong potential for BOP

facilities to become “petri dishes,”3 the Attorney General recently issued a

directive to the BOP that at-risk prisoners be considered for placement on

home confinement.

         Moreover, people of any age who suffer from the following have an

elevated risk: chronic lung disease or moderate to severe asthma; serious

heart conditions; conditions that can cause a person to be

immunocompromised, including cancer treatment, smoking, bone marrow or

organ transplantation, immune deficiencies, poorly controlled HIV or AIDS,

and prolonged use of corticosteroids and other immune weakening

medications; severe obesity; diabetes; chronic kidney disease or undergoing

dialysis; or liver disease.4 With Riojas’ age and health condition, contracting

the COVID-19 virus would undoubtedly be fatal.

         Given COVID-19’s recent surge in the federal prison system, several

district courts have granted inmates’ compassionate release requests just


3     https://www.npr.org/sections/coronavirus-live-
updates/2020/03/26/822016191/barr-federal-prisons-mustnt-become-petri-
dishes-for-coronavirusCASE

4      Centers for Disease Control and Prevention, Groups at Higher Risk for
Severe Illness, https://bit.ly/3dYDrqI; Coronavirus disease (COVID-19) advice
for the public: Myth busters, World Health Organization,
https://cutt.ly/dtEiCyc (“Older people, and people with pre-existing medical
conditions (such as asthma, diabetes, heart disease) appear to be more
vulnerable to becoming severely ill with the virus.”).



                                        3
Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 4 of 7



within the past few weeks. United States v. Foster, No. 1:14-cr-324-02 (M.D.

Pa. Apr. 3, 2020) (“The circumstances faced by our prison system during this

highly contagious, potentially fatal global pandemic are unprecedented. It is

no stretch to call this environment ‘extraordinary and compelling,’ and we all

believe that, should we not reduce Defendant’s sentence, Defendant has a

high likelihood of contracting COVID-19 from which he would “not expected

to recover.” USSG SS 1B1.13. No rationale is more compelling or

extraordinary.”); United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL

1613943 (D. Conn. Apr. 2, 2020) (“She has diabetes, a ‘serious … medical

condition,’ which substantially increases her risk of severe illness if she

contracts COVID-19…. Defendant is ‘unable to provide self-care within the

environment of FDC Philadelphia in light of the ongoing and growing

COVID-19 pandemic because she is unable to practice effective social

distancing and hygiene to minimize her risk of exposure, and if she did

develop complications, she would be unable to access her team of doctors at

Bridgeport Hospital. In light of the expectation that the COVID-19 pandemic

will continue to grow and spread over the next several weeks, the Court

concludes that the risk faced by Defendant will be minimized by her

immediate release to home, where she will quarantine herself.”); United

States v. Brannan, No. 4:15-cr-80-01 (S.D. Tx. Apr. 2, 2020) (emergency

motion was granted same day of filing for prisoner who had served 9 months

of a 36-month sentence for fraud at FCI Oakdale and had not exhausted BOP




                                        4
Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 5 of 7



remedies); United States v. Resnik, No. 1:12-cr-00152-CM (S.D.N.Y. 2020)

(“Releasing a prisoner who is for all practical purposes deserving of

compassionate release during normal times is all but mandated in the age of

COVID-19”); United States v. Williams, No. 3:04-cr-95-MCR (N.D. Fla. Apr. 1,

2020) (“Williams’ cardiovascular and renal conditions compromise his

immune system, which, taken with his advanced age, put him at significant

risk for even more severe and life threatening illness should he be exposed to

COVID-19 while incarcerated….Based on these facts, the Court finds that

Williams’ deterioration in physical health is sufficiently serious to satisfy the

medical criteria for a reduction in sentence.”); and United States v. Jepsen,

No. 3:19-cr-00073 (VLB), 2020 WL 1640232 (D. Conn. Apr. 1, 2020) (“Mr.

Jepsen is in the unique position of having less than eight weeks left to serve

on his sentence, he is immunocompromised and suffers from multiple chronic

conditions that are in flux and predispose him to potentially lethal

complications if he contracts COVID-19, and the Government consents to his

release. The Court finds that the totality of the circumstances specific to Mr.

Jepsen constitute ‘extraordinary and compelling’ reasons to grant

compassionate release.”).

       Additionally, a district court in the Southern District of New York

reduced a defendant’s life sentence to time served under § 3582(c)(1)(A) in a

case that is significantly similar to Riojas’:

       To date, Mr. Millan, a non-violent, first-time offender, has served more
       than 28 years of the life sentence imposed by Judge Kram following his



                                         5
Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 6 of 7



      conviction at trial for his involvement in the “Blue Thunder” heroin
      distribution organization. He was a leader of a large-scale narcotics
      distribution organization, a most serious crime. Nevertheless, almost
      thirty years is a long time behind bars by any measure for anyone. See
      United States v. McGraw, 2019 WL 2059488, at *5 (S.D. Ind. May 9,
      2019) (“Mr. McGraw has been in custody since September 2002--nearly
      17 years. That is a significant sanction.”).

United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at *8

(S.D.N.Y. Apr. 6, 2020).

      Riojas is now 77 years old and at serious risk of contracting the

COVID-19 virus. The circumstances surrounding Riojas’ request for reduction

of sentence have significantly changed since the Court’s February 21, 2020

Order. Accordingly, Riojas respectfully renews his motion under 18 U.S.C. §

3582(c)(1)(A) and prays that the Court will enter an Order reducing Riojas’

sentence to a term of time served.



                                       Respectfully submitted,

                                       /s/ Jeremy Gordon
                                       Jeremy Gordon
                                       Jeremy Gordon, PLLC
                                       1848 Lone Star Road, Suite 106
                                       Mansfield, TX 76063
                                       Tel: 972-483-4865
                                       Fax: 972-584-9230
                                       Email: Jeremy@gordondefense.com
                                       TX Bar No. 24049810

                                       Counsel for Ricardo Riojas




                                      6
Case 4:95-cr-00142 Document 6453 Filed on 04/15/20 in TXSD Page 7 of 7



                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was duly served on all

counsel of record via the Court’s CM/ECF system this 15th day of April 2020.



                                       /s/ Jeremy Gordon




                                      7
